273 S.C. 179 (1979)
255 S.E.2d 449
Walter Joseph BOGART, Appellant,
v.
FIRST CITIZENS BANK & TRUST COMPANY, Coleman O. Glaze, Individually and as agent, servant, employee and officer of First Citizens Bank & Trust Company, Respondents.
20967
Supreme Court of South Carolina.
May 23, 1979.
William L. Runyon, Jr., Charleston, for appellant.
Morris D. Rosen and Marvin I. Oberman, of Rosen, Oberman & Rosen, Charleston, for respondent First Citizens Bank & Trust Company.
May 23, 1979.
NESS, Justice:
Appellant Bogart brought this action for fraud and negligence against the respondent bank and one of its employees. This appeal is from an order granting summary judgment in favor of respondents on three causes of action. We affirm.
Appellant's single exception states: "The Honorable Court of Common Pleas erred in ordering Summary Judgment as to Causes of Action One, Four and *180 Five." This is clearly in violation of Supreme Court Rule 4, § 6, which requires that each exception must contain a concise statement of one proposition of law or fact. Solley v. Weaver, 247 S.C. 129, 146 S.E. (2d) 164 (1966); Larry's Wheel and Rim, Inc. v. Citizens & Southern National Bank of South Carolina, S.C. 246 S.E. (2d) 860 (1978).
When an exception fails to assign a specification of error sufficient to comply with Rule 4, § 6, this Court has nothing to review. Odom v. The County of Florence, 258 S.C. 480, 189 S.E. (2d) 293 (1972). Nevertheless, we have considered the merits of this case and have concluded summary judgment was properly granted. Watts v. Monarch Builders, Inc., et al., S.C. 252 S.E. (2d) 889 (1979).
Affirmed.
LEWIS, C.J., and LITTLEJOHN, RHODES and GREGORY, JJ., concur.